DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 10/09/2020.
Claims 1-18 and 20 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kasztenny et al. (US Pub. No. 2010/0194324 A1 and Kasztenny hereinafter).
As to Claim 8, Kasztenny in Fig.1-6 discloses a system, comprising: 
sensor circuitry configured to be operatively coupled between a switching device (24) and a motor (10), wherein the sensor circuitry is configured to provide a signal indicating residual voltage measurements of the motor (See [0023]); 
a processor (26) operatively coupled to a memory (28), wherein the processor is configured to execute instructions stored on the memory (See [0017]) to cause the processor to: 
acquire the residual voltage measurements (…A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]); 
determine a thermal condition (38) of the motor based at least in part on the residual voltage measurements (24- see also [0019]) indicating heat dissipation due to continued rotation of the motor (…the motor 22 may include a thermistor, and/or any other suitable temperature-measuring device coupled to the motor 22 to determine the temperature…operation and monitoring of the motor 10 may include a learning phase and a monitoring phase….After the learning phase is complete, the monitoring phase may continuously operate during the operation of the motor 10, and may check various parameters and take the appropriate action…(See [0036]-[0037]) ; and 
prevent starting of the motor based at least in part on thermal condition (…the device 24 may include an alarm, motor shutoff, or other action if the measured temperature reaches a specified threshold temperature or remains above a specified threshold temperature for a specified duration…See [0036]). 
As to Claim 9, Kasztenny discloses the system of claim 8, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine a coast time of the motor based at least in part on the residual voltage measurements; estimate a thermal condition of the motor based at least in part on the coast time; and prevent starting the motor based at least in part on the thermal condition (See [0017] and [0023]-[0028]).
As to Claim 10, Kasztenny discloses the system of claim 9, wherein the processor is configured to execute instructions stored on the memory to cause the 
 As to Claim 11, Kasztenny discloses the system of claim 10, wherein the processor is configured to execute instructions stored on the memory to cause the processor to determine the coast time by setting the rate of deacceleration of the rotor to be a linear rate (See [0017] and [0023]-[0028]).
As to Claim 12, Kasztenny discloses the system of claim 10, wherein the frequency of the residual voltage is calculated based at least in part on zero-crossing times of the residual voltage (See [0023]-[0028]).
As to Claim 13, Kasztenny discloses the system of claim 8, wherein the thermal condition comprises thermal capacity used (operating temperature) of the motor (See [0040]).
As to Claim 14, Kasztenny discloses the system of claim 8, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine a slip of the motor based at least in part on the residual voltage measurements; determine a rotor resistance based at least in part on the slip; determine the thermal condition of the motor based at least in part on the rotor resistance; and prevent starting the motor based at least in part on the thermal condition of the motor (See [0023]-[0028] and [0036]-[0037]).
As to Claim 15, Kasztenny discloses the system of claim 14, wherein the processor is configured to execute instructions stored on the memory to cause the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 and 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny et al. (US Pub. No. 2010/0194324 A1 and Kasztenny hereinafter) in view of Kagan (US Pub. No. 2012/0010831 A1).
As to Claim 1, Kasztenny discloses an apparatus as shown in Fig.1-Fig.6 comprising: 

acquire residual voltage measurements of a motor (10) after disconnecting electric power to the motor (…A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]);
determine (38) a thermal condition of the motor based at least in part on the residual voltage measurements (See [0019]); indicating heat dissipation due to continued rotation of the motor (…the motor 22 may include a thermistor, and/or any other suitable temperature-measuring device coupled to the motor 22 to determine the temperature…operation and monitoring of the motor 10 may include a learning phase and a monitoring phase….After the learning phase is complete, the monitoring phase may continuously operate during the operation of the motor 10, and may check various parameters and take the appropriate action…(See [0036]-[0037]); and
prevent starting of the motor based at least in part on the thermal condition (…the device 24 may include an alarm, motor shutoff, or other action if the measured temperature reaches a specified threshold temperature or remains above a specified threshold temperature for a specified duration…See [0036])
Although, the apparatus is thought as shown, it doesn’t explicitly disclose:
an intelligent electronic device (IED)

Therefore, it would have been an obvious modification before the effective date of the instant application to use an intelligent electronic device (IED) as thought by Kagan within the teachings of Kasztenny in order to monitor and control the system using a learning intelligent system.
As to Claim 2, Kasztenny in view of Kagan discloses the IED of claim 1, comprising a switching device (relay) configured to selectively electrically connect or electrically disconnect electric power to the motor (See [0017]).
As to Claim 3, Kasztenny in view of Kagan discloses the IED of claim 2, comprising a potential transformer electrically coupled between the switching device and the motor (See [0018]).
As to Claim 6, Kasztenny in view of Kagan discloses the IED of claim 1 and  various operating properties of the motor to indicate the status of the motor 10 (See [0021]), however it doesn’t explicitly disclose:
a display screen 
Nonethless, Kagan in its teachings as shown in Fig.1-Fig.15 discloses that the IED 100 of the present disclosure will have user interface for interacting with a user and for communicating events, alarms and instructions to the user. The user interface will include a display 122 for providing visual indications to the user. The display 122 may include a touch screen, a liquid crystal display (LCD), a back-lit LCD, a plurality of LED number segments, individual light bulbs or any combination of these or any other know 
Therefore, it would have been an obvious modification before the effective date of the instant application to use a display screen as thought by Kagan within the teachings of Kasztenny in order to better monitor and control the system by displaying the status of the motor.
As to Claim 7, Kasztenny in view of Kagan discloses the IED of claim 6, wherein the stop report comprises the residual voltage measurements of the motor (Kagan- the display displaying the desired report-See [0035]).
As to Claim 17, Kasztenny in his teachings as shown in Fig.1-Fig.6 discloses a method, comprising: 
acquiring, residual voltage measurements due to a residual voltage of a motor (10) after disconnecting electric power to the motor and an operating condition of the motor based at least in part on the residual voltage measurements on (…A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]); wherein the operating condition comprises a calculated spin down time, a deacceleration rate, a decay rate of a magnitude of the residual voltage measurements, a decay rate of a frequency of the residual voltage 
However, it doesn’t explicitly disclose:
an intelligent electronic device and 
displaying on a display screen of the intelligent electronic device
Nonethless, Kagan in its teachings as shown in Fig.1-Fig.15 discloses that the IED 100 of the present disclosure will have user interface for interacting with a user and for communicating events, alarms and instructions to the user. The user interface will include a display 122 for providing visual indications to the user. The display 122 may include a touch screen, a liquid crystal display (LCD), a back-lit LCD, a plurality of LED number segments, individual light bulbs or any combination of these or any other know display device. The display 122 may provide the information to the user in the form of alpha-numeric lines, computer-generated graphics, videos, etc. Visual information provided on the display 122 may include but is not limited to instructional videos, operating manuals associated with an IED, a flowchart for troubleshooting, a checklist for troubleshooting, etc. Digital files including the various visual instructions are stored in either memory 128 or retrieved from a remote event server (See [0035])
Therefore, it would have been an obvious modification before the effective date of the instant application to use a display via an intelligent electronic device (IED) as thought by Kagan within the teachings of Kasztenny in order to better monitor and control the system using a learning intelligent system.
Claim 18, Kasztenny in view of Kagan discloses the method of claim 17, comprising receiving, via sensor circuitry of the intelligent electronic device, residual voltage measurements of the motor after disconnecting electric power to the motor (See [0035]).
As to Claim 20, Kasztenny in view of Kagan discloses the method of claim 17, wherein the processor is configured to send a signal to the display screen to display historical data from previous electric disconnections, averages from previous electric disconnections, or any combination thereof (Kagan- the display displaying the desired input-See [0035]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Kim (US pat. No. 5,278,485).
As to Claim 16, Kasztenny discloses the system of claim 14, wherein the processor is configured to execute instructions stored on the memory (28 and see [0017]), however it doesn’t explicitly disclose:  
	Ro = S (I 2  /Q)

where Ro is the rotor resistance, S is the slip of the motor in per-unit, I is the current in per-unit of full-load, and Q is the torque of the motor in per-unit of full-load
Nonethless, Kim as shown in Fig.1-11 discloses the rotor resistance estimating portion 15 receives the synchronous angular velocity Ws from a summer 14 which sums the output (slip angular velocity Ws1) of the slip resistance calculator 13 and the present velocity value Wr outputted from a counter 3 which will be described later. The rotor resistance estimating portion 15 also receives the normal velocity command value Wr*, 
Therefore, it would have been obvious before the effective date of the instant application to determine/estimate rotor resistance as thought by Kim within the teachings of Kasztenny for compensating for the resistance of the rotor varied due to the temperature and environment is suitably controlled to obtain high-performance of the motor (See Abstract).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Kagan and in further view of Plutowski et al. (US Pat. No. 5,821,715 and Plutowski hereinafter).
As to Claim 4, Kasztenny in view of Kagan discloses the IED of claim 1 and the processor is configured to execute instructions stored on the memory (See [0017]), however it doesn’t explicitly disclose: 
a coast time of the motor based at least in part on the residual voltage measurements; and determine the thermal condition of the motor using a thermal model that accounts for the coast time of the motor after disconnecting electric power to the motor
Nonethless, Plutowski in his teachings as shown in Fig.1-4C discloses that a start-up controller is programmed to reduce current to a motor during a coast phase of an alignment state of the motor. The alignment state is divided into a plurality of phases based on time elapsed from the start of the alignment phase and the controller reduces 
Therefore, it would have been obvious before the effective date of the instant application to determine the thermal condition that accounts for the coast time as thought by Plutowski within the teachings of Kasztenny in order to minimize the settle time while simultaneously protecting the motor components from thermal overloads (See Col.1, Line 47-49).
As to Claim 5, Kasztenny in view of Kagan discloses the IED of claim 1 and the processor is configured to execute instructions stored on the memory (See [0017]) and determining a rotor resistance of the motor based at least in part on the residual voltage measurements (See [0023]-[0028]), however it doesn’t explicitly disclose: 
the thermal condition of the motor using a thermal model that accounts for the rotor resistance based at least in part on the residual voltage measurements
Nonethless, Plutowski in his teachings as shown in Fig.1-4C discloses that a start-up controller is programmed to reduce current to a motor during a coast phase of an alignment state of the motor. The alignment state is divided into a plurality of phases based on time elapsed from the start of the alignment phase and the controller reduces the current when the elapsed time is substantially between a start and end time that define the coast phase. Because reduced current is provided to the motor during the coast phase, the total power and thus the thermal load on control components for the 
Therefore, it would have been obvious before the effective date of the instant application to determine the thermal condition that accounts the rotor resistance based at least in part on the residual voltage measurements as thought by Plutowski within the teachings of Kasztenny in order to minimize the settle time while simultaneously protecting the motor components from thermal overloads (See Col.1, Line 47-49).
Response to Arguments
As to applicant’s argument’s/remarks “…As amended, independent claim 1 recites, inter alia, “determine a thermal condition of the motor based at least in part on the residual voltage measurements indicating heat dissipation due to continued rotation of the motor.” (Emphasis added.) Independent claim 8 recites, inter alia “determine a thermal condition of the motor based at least in part on the residual voltage measurements indicating heat dissipation due to continued rotation of the motor.” 
…In contrast, Kasztenny discusses a “thermistor 38 and/or other suitable temperature sensor that sends the temperature of the motor 10 to the device 24.” Kasztenny, 919. Further, Kasztenny discusses determining a residual voltage to determine a parameter indicative of the number of turn faults in the stator. Kasztenny, 14. Indeed, Kasztenny does not appear to discuss a residual voltage measurement indicating heat dissipation due to continued rotation of the motor anywhere in its disclosure….Moreover, Kagan fails to obviate the deficiencies of Kasztenny. In contrast, Kagan discusses an intelligent electronic device with a customizable display screen. Kagan, Abstract. Indeed, Kagan does not appear to discuss a residual voltage measurement indicating heat dissipation 
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are examined based on what is claimed in light of the specification using the broadest reasonable interpretation (BRI). In contrary to applicant’s allegation, Kagan is used to cure the deficiency of Kasztenny as to the an intelligent electronic device and displaying on a display screen of the intelligent electronic device as shown above within the teachings of Kasztenny in order to better monitor and control the system using a learning intelligent system.  Nonethless, Kasztenny alone teaches about monitoring the residual voltage by 24 of the motor 10 and a thermostat 38 to check the thermal condition as previously disclosed in the office action of 07/10/2020. Furthermore, the motor 10 may include a thermistor 38 and/or other suitable temperature sensor to send the temperature of the motor 10 to the device 24 (see also [0019]). As to the amendment, it is thought by Kasztenny that the monitoring is continuous during the operation of the motor 10, and may check various parameters and take the appropriate action as shown in Paragraph [0036]-[0037] and the motor 22 may include a thermistor, and/or any other suitable temperature-measuring device coupled to the motor 22 to determine the temperature…operation and monitoring of the motor 10 may include a learning phase and a monitoring phase….After the learning phase is complete, the monitoring phase may continuously operate during the operation of the motor 10, and may check various parameters and take the appropriate action…).  Therefore the rejection of the independent claims 1, 8 and 17 are maintained along with it is respective dependent claims. In conclusion, applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive to reverse the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GABRIEL AGARED/Patent Examiner, Art Unit 2846    
/KAWING CHAN/Primary Examiner, Art Unit 2846